Lcdeling, C. J.
A motion has been made in this case to dismiss the appeal on the ground that the sureties are not good for the amount of the bond. A suspensive appeal alone was taken, and no amount for the bond was fixed by the judge. When the bond was filed in the clerk’s office, a rule was taken by the plaintiff against the defendants to show cause why the bond should not be rejected. The rule was tried before the judge, who received the bond; and the appellee insists here that the appeal should be dismissed, as the evidence taken on the trial of the rule is in the record, and it shows that the bond was not a good bond. The evidence taken on the trial of the rule is improperly in this record, and we can not revise the judgment of the district judge in a matter not properly before us.
The motion to dismiss must be overruled.
This is an action to recover the rents of a plantation for the years *3301870 and 1871, and the plaintiff obtained an attachment against defendants’ property under the act of 1868, on the ground that they were about to dispose of their property to defraud him. The objections urged by way of exception to the attachment are without any force, and the judge a quo correctly overruled them. The evidence supports the claim for rent against A. W. Fluker, but not against his wife. There is no evidence that she ever rented the property or authorized her husband to do so for her.
It is therefore ordered and adjudged that the judgment of the lower court against Mrs. E. J. Fluker be set aside and annulled and that the attachment against her property be dissolved with costs.
It is further ordered and adjudged that her rights to sue for damages be reserved to her; and that in other respects the judgment of the lower court be affirmed, appellee paying costs of appeal.
Rehearing refused.